DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.
Applicants' arguments, filed 6/14/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


New by Amendment
1) Claims 1, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffindaffer et al., (US 2006/0165741) in view of Favre et al., (US 6,395,262).
Coffindaffer et al. teaches skin care compositions “comprising dehydroacetic acid and a dermatologically acceptable carrier” (Abstract).
Coffindaffer et al. teaches a specific embodiment (four phases mixed until smooth) comprising 0.05% butylated PVP (C4 alkylated polyvinylpyrrolidone) and dehydroacetic acid (organic acid/biocidal agent) 0.25% decyl glucoside (nonionic surfactant) (p. 8, Table 1, formula 5). 
The butylated PVP used here is Ganex P-904 (see footnote 4 under Table 1) which as a molecular weight falling within the range of about 5,000 to about 40,000 g/mol (see instant Specification at p. 5, line 26).
Since the prior art composition contains butylated PVP and a biocide, it would be expected to inherently possess the same chemical and physical properties, such as imparting residual sanitization, as per claim 10.
quaternary ammonium compounds insofar as the prior art teaches, “Zwitterionic detersive surfactants suitable for use herein include those surfactants broadly described as derivatives of aliphatic quaternary ammonium” (p. 4, para. [0042]). Surfactants are present in the compositions “from about 0.1% to about 20%” (p. 4, para. [0038]).
The compositions include glycol ethers, as per claim 9, insofar as the prior art teaches “polyethylene glycol ether of stearyl alcohol” as structuring agents (p. 6, para. [0057]).  Structuring agents are present in the compositions “from about 0.1% to about 20%” (p. 6, para. [0055]).
The prior art compositions comprise dermatologically acceptable carriers, wherein suitable carriers “include, but are not limited to, oil-in-water, water-in-oil, water-in-oil-in-water, and oil-in-water-in-silicone emulsions” (p. 3, para. [0027]).

Coffindaffer et al. does not teach about 80% to 98.5% by weight water.

Favre et al. teaches cosmetic compositions for application to the skin (Abstract).  The compositions are “in the form of an oil-in-water emulsion” (col. 6, lines 20-22, where in the aqueous phase, comprising water, “may be present at a content of from 15 to 99.9% by weight” (col. 6, lines 27-33).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide the compositions of Coffindaffer et al. with water within the range of about 80% to 98.5% by weight since the compositions of Coffindaffer et al. 


2) Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffindaffer et al., (US 2006/0165741) in view of Favre et al., (US 6,395,262) as applied to claims 1, 8-11 above, and further in view of Mitra et al., (US 20020183233).
Coffindaffer et al. and Favre et al., which is taught above, differs from claims 7 and 12 insofar as it does not teach quaternary ammonium compounds of claim 7, e.g. didecyl dimethyl ammonium chloride, and chlorohexidine diacetate.
Mitra et al. teaches antimicrobial compositions comprising “Biguanide compounds . . . capable of imparting a broad spectrum antimicrobial or germicidal properties” (p. 3, para. [0016]), where suitable biguanide compounds include “salts of chlorhexidine” such as “chlorhexidine diacetate” (aka chlorohexidine diacetate) (p. 4, para. [0017]).  The compositions also include quats (quaternary ammonium compounds) “other than or in combination with one or more biguanide compounds to obtain the desired disinfecting, sanitizing and/or sterilizing qualities” (p. 4, para. [0018]), where suitable quats include “alkyl ammonium halides” such as “didecyl dimethyl ammonium chloride” (p. 5, para. [0019]). These quats may be present at “about 0.04 weight and greater” for eliminating a majority, if not all, of the common microorganisms (p. 5, para. [0019]), as per claim 12.
It is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the chlorohexidine diacetate and dodecyl dimethyl ammonium chloride of Mitra et al. to the compositions of Coffindaffer et al. since the compositions of Coffindaffer et al. include antimicrobial agents (p. 6, para. [0066]) and quaternary ammonium compounds. The artisan would have been motivated to use these art-recognized agents based on their suitability for their intended use.

Previous
Claims 1, 8-11, 13-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al., (US 9,381,150).
Cunningham et al. teaches “alcohol antimicrobial skin sanitizing compositions for use in hand washing and skin sanitizing” (Abstract). 
	The compositions comprise a “cationic compound” and “a thickening system compatible with the cationic compound”, where the thickening system includes “butylated PVP” (col. 2, lines 12-22),e.g. Ganex P-904 (col. 12, Table 2), as per claims 1-2. Accordingly, the prior art teaches a butylated pvp compound having a molecular weight from about 5,000 to about 40,000 g/mol, as per claim 3.
	Suitable cationic compounds include quaternium salts such as “benzalkonium chloride” and “a quaternary ammonium compound, such as a quaternary ammonium salt” (col. 4, lines 4-8), as well as “cationic surfactants” such as “chlorohexidine diglutamate” (Id. at lines 49-59), as per claim 1, 4, 5.

	Suitable alcohols include “ethyl alcohol” (col. 3, line 38), which is a C2 alcohol, as per claim 9.
	The compositions also include “suitable carrier materials” such as “water, emollients, humectants, natural and synthetic fats or oils, polyols, surfactants, alcohols, esters, silicones, clays, and other pharmaceutically acceptable carrier materials” (co.. 6, lines 33-37), where carries include glycol ethers insofar as it includes “propylene glycol myristyl ether” (Id., line 64), as per claim 9, 11-12, and where the amounts are taught to be “determined by routine experimentation” (Id. at line 40-42), as per claims 11-12.  
	Since carriers include surfactants, generally, it would have been obvious for the compositions to comprise nonionic surfactants, as per claims 8, 11, 12.
	Since the compositions are taught to be “incorporated into personal care products, such as wipes, absorbent articles, bath tissues, cloths, and the like” (col. 3, lines 20-23), it would have been obvious to combine it with disposable or partially reusable substrates comprising one or more nonwoven layers, as per claim 13.  The canister, as per claim 14, would have also been obvious as a carrier/protector of the cloths during storage. Accordingly, it would have been obvious to use the wipes of Cunningham et al. to wipe the surface of an article, as per claim 15.

Concerning the about 80% to 98.5% by weight water limitation, Cunningham et al. teaches use of “additives” for the “wetting composition” such as “water” (col. 9, lines 50-55), where “the wet wipe may desirably contain from about 10 percent to about 600 percent of the wetting composition by weight” (col. 9, lines 60-62). Accordingly, it would have been obvious for the compositions to have about 80% to 98.5% by weight water, as claimed.

2) Claims 7 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al., (US 9,381,150) as applied to claims 1, 8-11, 13-15 above, and further in view of Mitra et al., (US 20020183233).
Cunningham et al., which is taught above, differs from claims 7, 12, insofar as it does not teach chlorohexidine diacetate of claim 12, or a quaternary ammonium compound of claim 7, e.g. dimethyl ethyl benzyl ammonium chloride. 
Mitra et al. teaches antimicrobial compositions comprising “salts of chlorhexidine” such as “chlorhexidine diacetate” (aka chlorohexidine diacetate) (p. 4, para. [0017]), and “alkyl ammonium halides” such as “didecyl dimethyl ammonium chloride” (p. 5, para. [0019]). 
It is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally 
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the chlorhexidine diacetate and dodecyl dimethyl ammonium chloride of Mitra et al. to the compositions of Cunningham et al. based on their recognized suitability as antimicrobial agents for use in antimicrobial compositions.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Barnhart et al. US 2008/0124381.  Barnhart et al. is pertinent for teaching “butylated PVP, such as Ganex P-904 LC by ISP Corp., which has a molecular weight of about 16,000 daltons” (p. 2, para. [0022]).

Response to Arguments
Applicant argues that the claims are not obvious over the prior art does not “anticipate, teach or suggest each and every limitation and, accordingly, the antimicrobial compositions as defined by the present claims are nonobvious over and patentably distinguishable from the cited references” (p. 5-6).
The Examiner disagrees.
The prior art teaches antimicrobial compositions comprising butylated polyvinylpyrrolidone and biocidal agents including the claimed quaternary ammonium compounds and chlorohexidine diacetate.  The prior art further teaches concentrations of these agents falling within or overlapping the claimed ranges as well as the additional 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612